DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 3D images", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are rejected for the same reasons because they depend on claim 1.
Claim 1 recites the limitation "the first and second coordinate transformations", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are rejected for the same reasons because they depend on claim 1.


Claim 11 recites the limitation "the 3D images", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-20 are rejected for the same reasons because they depend on claim 11.
Claim 11 recites the limitation "the first and second coordinate transformations", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-20 are rejected for the same reasons because they depend on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Markowitz et al (Pub. No.:  US 2011/0054293)
Regarding claim 1, 11, Markowitz et al disclose a method for registering images, the method comprising: 
installing a location tracking system (EM tracking system 24), which is configured to map anatomical structures in a first coordinate system [see 0068], in a fixed position within a medical imaging system [see fig 1, 0038, 0068. 0122-0128, 0141-0143] by disclosing the image data 80 can include three dimensional or two dimensional image data that is acquired for representation or 
which captures three-dimensional (3D) images of the anatomical structures in a second coordinate system [see 0066-0068] by disclosing coordinate system of the image data 80 [see 0068, 0122-0123, 0141-0142]; 
wherein the 3D images are converted to and stored in a standardized format (3D LUT, see 0137-0138) in a third coordinate system in accordance with a first coordinate transformation between the second coordinate system and the third coordinate system [see 0051, 0109-0119, 0122-0128, 0137-0141];
The transformation, therefore, can be used to coordinate or register the coordinate systems of the EP tracking system 22 and the EM tracking system 24. Once registered a position data point determined with one of the tracking systems can be registered to the other tracking system. As discussed above, this can allow for the EP position data point 22p to be superimposed on image data based on a registration of the EM tracking system 24 to appropriate image data (such as external image data including magnetic resonance image data) [see 0123];
registering a first 3D image (image data 80) captured by the imaging system with the first coordinate system (tracking sensor coordinate) so as to produce a second coordinate transformation between the first coordinate system and the second coordinate system [see 0066-0068, 0122-0123, 0137-0141];
combining (superimposing) the first and second coordinate transformations so as to derive a third coordinate transformation (which is the resultant coordinate from the superimposing) between the first coordinate system and the third coordinate system [see 0122-0127];

and
joining the extracted image features with location data captured by the location tracking system by applying the third coordinate transformation [see 0050, 0066-0067].

Regarding claims 2, 12, Markowitz et al disclose wherein the location tracking system comprises a magnetic tracking system [see 0038]

Regarding claim 3, 13, Markowitz et al disclose wherein registering the first 3D image with the first coordinate system comprises
inserting a jig comprising calibration targets into the medical imaging system [see 0174]
capturing the jig in the first 3D image, and measuring locations of the calibration targets [see 0174, 0186].

Regarding claim 4, 14, Markowitz et al disclose wherein the medical imaging system comprises a magnetic resonance imaging (MRI) system [see 0041].

Regarding claim 5, 15, Markowitz et al disclose wherein the medical imaging system comprises a computerized tomography (CT) system [see 0041].



Regarding claim 7, 17, Markowitz et al disclose wherein processing the second 3D image comprises reading and processing the second 3D image by a software application complying with the DICOM protocol [see 0050].

Regarding claim 8, 18, Markowitz et al disclose wherein processing the second 3D image comprises at least one of rotating and segmenting the image [see fig 6]

Regarding claim 9, 19, Markowitz et al disclose wherein the location data captured by the location tracking system comprises a location of a distal end of a catheter within an anatomical structure in the body [see 0161] by disclosing the tracked location of the ablation instrument can be used to illustrate the ablation location on the patient 36 or in the heart 80 [see 0161].

Regarding claim 10, 20, Markowitz et al disclose wherein joining the extracted image features with location data comprises displaying the extracted image features and the location data concurrently on a display [see 0051] by disclosing various landmarks or fiducials can be identified in the image data 80 and the same fiducials or landmarks can be identified in the patient 36, such as within the heart 84 [see 0051].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793